DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the Species of Fig. 4d in the reply filed on November 22, 2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden because all claims are generic.  This is not found persuasive because claim 4 is not generic to Fig. 4d.  Fig. 4d shows a vertical arrangement for emitting light.  Claim 4 however, discloses a horizontal arrangement for emitting light as in non-elected Fig. 4f.  Accordingly, there is at least a search burden for claim 4 because a different arrangement of emitting light must be searched for that would include terms indicating a lateral or horizontal approach to emitting light.
Claim 4 is withdrawn from consideration.
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an acoustically transmissive optical distribution element in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Although the acoustically transmissive optical distribution element has two structures, namely distal and proximal surfaces, Examiner notes that no structures in claim 1 are provided for distributing optical energy from the one or more optical energy inputs.  Accordingly, insufficient structures are claimed for performing the claimed functions, and a means plus function interpretation of acoustically transmissive optical distribution element is appropriate.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is indefinite because it is unclear if the opto-acoustic system is part of the claimed device or not.  The preamble indicates only a probe and not a system, whereas the body of the claim recites an opto-acoustic system.  The preamble and the body of the claim directly conflict.  Examiner has interpreted the claims as not including the opto-acoustic system as such a reading is the reasonable and the broader of the two claim interpretations.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. PG Pub. No. 2005/0004458 A1 to Kanayama et al. or under 35 U.S.C. 103 as being unpatentable over Kanayama in view of U.S. PG Pub. No. 2013/0064771 A1 to Wada.
Regarding claim 1, Kanayama discloses an opto-acoustic probe comprising : an acoustically transmissive optical distribution element comprising (see Figs. 1-4, 10, and 12 and para 72-84 and 101-105): a distal surface configured to couple to a volume of a biological tissue to deliver optical energy to the volume and to exchange acoustic energy with the volume (see Figs. 1-4, 10, and 12 and para 72-84 and 101-105); and, a proximal surface proximate to an acoustic receiver, the acoustically transmissive optical distribution element configured to permit acoustic energy originating within the volume based on the optical energy delivered, to pass through the acoustically transmissive optical distribution element to be detected by the acoustic receiver (see Figs. 1-4, 10, and 12 and para 72-84 and 101-105); wherein the acoustically transmissive optical distribution element is configured to receive the optical energy at one or more optical energy inputs from an optical energy path of the probe, and the acoustically transmissive optical distribution element is configured to distribute the optical energy received at the one or more optical energy inputs from the optical energy path to the distal surface and the optical energy distributed exits the distal surface of the acoustically transmissive optical distribution element (see Figs. 1-4, 10, and 12 and para 72-84 and 101-105); wherein the acoustically transmissive optical distribution element comprises a combined optical port and acoustic port, and the distal surface of the acoustically transmissive optical distribution element is coplanar with an exterior surface of the probe; and wherein the combined optical and acoustic port further comprises a protective layer (see Figs. 1-4, 10, and 12 and para 72-84 and 101-105, noting that element 75 is a protective layer that performs all of the functional limitations noted above).  Element 75 for example, allows both light and acoustic energy to pass through a combined port for ultrasound and photoacoustic imaging.
Alternatively, Wada discloses a similar photoacoustic imaging device, wherein scattering particles are used to transmit light to a subject to be imaged and wherein the optical distribution element comprises a scattering agent and the optical energy distributed by the acoustically transmissive optical distribution element is distributed by scattering of optical energy by the scattering agent (see Fig. 1 and para 21).  Wada discloses all of the functional limitations of the optical distribution element (see Fig. 1 and para 21).
It would have been obvious to one of skill in the art to have combined the device of Kanayama with the scattering particles of Wada because doing so would predictably scatter light towards a subject to be imaged by photoacoustic imaging.  Further, Wada could also provide the added benefit of modulating the intensity of light so that a safer photoacoustic device could be created.
Regarding claim 2, Kanayama discloses a device, wherein the distal surface and the proximal surface are parallel to each other (see Figs. 1-4, 10, and 12 and para 72-84 and 101-105).
Regarding claim 3, Kanayama discloses a device, wherein the acoustic receiver comprises a transducer array assembly, the transducer array assembly comprising: emitting transducer elements configured to emit ultrasound transmit pulses of acoustic energy; and receiving transducer elements configured to receive scatter of the ultrasound transmit pulses that have scattered within the volume, wherein the ultrasound transmits pulses travel through the acoustically transmissive optical distribution element prior to entering the volume  (see Figs. 1-4, 10, and 12, claim 1, and para 53, 72-84, and 101-105).
Regarding claim 11, Kanayama discloses an opto-acoustic probe comprising: an acoustically transmissive optical distribution element comprising (see Figs. 1-4, 10, and 12, claim 1, and para 53, 72-84, and 101-105): a distal surface configured to couple to a volume of a biological tissue to deliver optical energy to the volume and to exchange acoustic energy with the volume; and, a proximal surface proximate to an acoustic receiver (see Figs. 1-4, 10, and 12, claim 1, and para 53, 72-84, and 101-105), the acoustically transmissive optical distribution element configured to permit acoustic energy originating within the volume based on the optical energy delivered, to pass through the acoustically transmissive optical distribution element to be detected by the acoustic receiver (see Figs. 1-4, 10, and 12, claim 1, and para 53, 72-84, and 101-105); wherein the acoustically transmissive optical distribution element is configured to receive the optical energy at one or more optical energy inputs from an optical energy path of the probe, and the acoustically transmissive optical distribution element is configured to distribute the optical energy received at the one or more optical energy inputs from the optical energy path to the distal surface and the optical energy distributed exits the distal surface of the acoustically transmissive optical distribution element (see Figs. 1-4, 10, and 12, claim 1, and para 53, 72-84, and 101-105); wherein the optical distribution element is configured to absorb at least a portion of the optical energy to produce a secondary acoustic return that interferes with a direct acoustic return component originating from the volume, wherein the opto-acoustic probe is operatively connected to an opto-acoustic system comprising a processing unit adapted to separate the secondary acoustic return from the direct acoustic return component using a component separation, and the system comprises a display to display an image based on the separated direct acoustic return component (see Figs. 1-4, 10, and 12, claim 1, and para 53, 72-84, and 101-105); and wherein the optical distribution element comprises optically diffusing fiber (see Figs. 1-4, 10, and 12, claim 1, and para 53, 72-84, 101-105, and 172).
Examiner notes that “wherein the opto-acoustic probe is operatively connected to an opto-acoustic system comprising a processing unit adapted to separate the secondary acoustic return from the direct acoustic return component using a component separation, and the system comprises a display to display an image based on the separated direct acoustic return component” is an intended use limitation as claimed.  Further, the preamble only recites n “opto-acoustic probe” which implies that the opto-acoustic system comprising a processing unit is merely a workpiece outside of the scope of the claims.  The device of Kanayama can be operatively connected to an opto-acoustic system and therefore reads on the present claim. 
Additionally or alternatively, Wada discloses a similar photoacoustic imaging device, wherein scattering particles are used to transmit light to a subject to be imaged and wherein the optical distribution element comprises a scattering agent and the optical energy distributed by the acoustically transmissive optical distribution element is distributed by scattering of optical energy by the scattering agent (see Fig. 1 and para 21).  Wada discloses all of the functional limitations of the optical distribution element (see Fig. 1 and para 21).
It would have been obvious to one of skill in the art to have combined the device of Kanayama with the scattering particles of Wada because doing so would predictably scatter light towards a subject to be imaged by photoacoustic imaging.  Further, Wada could also provide the added benefit of modulating the intensity of light so that a safer photoacoustic device could be created.
Claim Rejections - 35 USC § 103
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kanayama in view of U.S. PG Pub. No. 2013/0197345 A1 to Nagae et al. or over Kanayama, Wada, and Nagae.
Regarding claim 7, Kanayama discloses an opto-acoustic probe comprising: an acoustically transmissive optical distribution element comprising (see Figs. 1-4, 10, and 12, claim 1, and para 53, 72-84, and 101-105): a distal surface configured to couple to a volume of a biological tissue to deliver optical energy to the volume and to exchange acoustic energy with the volume; and, a proximal surface proximate to an acoustic receiver (see Figs. 1-4, 10, and 12, claim 1, and para 53, 72-84, and 101-105), the acoustically transmissive optical distribution element configured to permit acoustic energy originating within the volume based on the optical energy delivered, to pass through the acoustically transmissive optical distribution element to be detected by the acoustic receiver (see Figs. 1-4, 10, and 12, claim 1, and para 53, 72-84, and 101-105); wherein the acoustically transmissive optical distribution element is configured to receive the optical energy at one or more optical energy inputs from an optical energy path of the probe, and the acoustically transmissive optical distribution element is configured to distribute the optical energy received at the one or more optical energy inputs from the optical energy path to the distal surface and the optical energy distributed exits the distal surface of the acoustically transmissive optical distribution element (see Figs. 1-4, 10, and 12, claim 1, and para 53, 72-84, and 101-105).
Kanayama does not specifically disclose a device, wherein the optical distribution element comprises an acoustic lens (see para 80, 86, and 87).
However, Nagae discloses a similar photoacoustic device comprising an acoustic lens (see para 80, 86, and 87, noting that light and ultrasound both are transmitted o the inspection target via the curved lens portions in Fig. 5).
It would have been obvious to include an acoustic lens with the Kanayama device because doing so would ensure focused ultrasound reception and transmission and would ensure efficient transmission of ultrasound to ultrasound transducing portions of the Kanayama device.
Additionally or alternatively, Wada discloses a similar photoacoustic imaging device, wherein scattering particles are used to transmit light to a subject to be imaged and wherein the optical distribution element comprises a scattering agent and the optical energy distributed by the acoustically transmissive optical distribution element is distributed by scattering of optical energy by the scattering agent (see Fig. 1 and para 21).  Wada discloses all of the functional limitations of the optical distribution element (see Fig. 1 and para 21).
It would have been obvious to one of skill in the art to have combined the device of Kanayama with the scattering particles of Wada because doing so would predictably scatter light towards a subject to be imaged by photoacoustic imaging.  Further, Wada could also provide the added benefit of modulating the intensity of light so that a safer photoacoustic device could be created.
Regarding claim 8, Nagae discloses a similar photoacoustic device, wherein the acoustic lens is an optically distributive acoustic lens, which acoustic lens comprises an optical energy input and the acoustic lens distributes optical energy, the optical energy exits the distal surface of the acoustic lens (see para 80, 86, and 87, noting that light and ultrasound both are transmitted o the inspection target via the curved lens portions in Fig. 5).
It would have been obvious to include an acoustic lens with the Kanayama device because doing so would ensure focused ultrasound reception and transmission and would ensure efficient transmission of ultrasound to ultrasound transducing portions of the Kanayama device.
Claims 5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kanayama or over combinations of Kanayama, Nagae, and Wada as applied to claims 1, 8, and 7 above, and further in view of U.S. PG Pub. No. 2013/0336551 A1 to Clingman et al.
Regarding claims 5, 9, and 10, Clingman discloses a similar photoacoustic device, wherein the proximal surface of the optical distribution element comprises an optically reflective coating to reflect optical energy towards the distal surface; wherein the proximal surface of the optically distributive acoustic lens is coated with an optically reflective coating that is acoustically transmissive; and wherein the distal surface of the optical distributive acoustic lens is coated with an optically reflective coating that is acoustically transmissive (see para 429, 461, and 463).
It would have been obvious to one of skill in the art to have include reflective coatings throughout the device to ensure that errant light does not cause noise in the faint optoacoustic signal.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kanayama or over Kanayama and Wada as applied to claim 1 above, and further in view of U.S. Patent No. 7,639,916 B2 to Fine.
Regarding claim 6, Fine also discloses a similar device for solving the problem of directing light to a target, wherein one portion of the acoustically transmissive optical distribution element comprises a first concentration of a scattering agent and a second portion of the acoustically transmissive optical distribution element comprises a second concentration of the scattering agent, the second concentration being different from the first concentration (see 11:63-12:21).
It would have been obvious to one of skill in the art to have combined the teachings of Kanayama and Fine because doing so would predictably allow two different wavelengths of light to be directed to the subject, thus making a more versatile device.  Further, Fine also provides the added benefit of selectively scattering light of certain wavelengths, which would be useful in imaging specific biological tissues that are imaged at specific wavelengths, like hemoglobin and deoxyhemoglobin.
Examiner also notes that it would have been a mere matter of design to optimize the concentrations of the scattering agents because doing so would achieve the desired amount of scattered light at a target at a desired wavelength (see for example, 11:21-40).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793